MEMORANDUM**
Melvin Landfair appeals his judgment of conviction and 147-month sentence after his guilty plea to conspiracy in violation of 18 U.S.C. § 371 and armed bank robbery *478in violation of 18 U.S.C. § 2113(a) with use of a firearm in violation of 18 U.S.C. § 924(e). His attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issue for appeal.
Accordingly, we GRANT the motion to withdraw as counsel of record for appellant and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.